Citation Nr: 0608015	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  03-17 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for kidney disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
October 1968.  The veteran's service records show that he was 
based in Thailand between January and September 1968.  These 
records show that he served as a harbor craft crewman, and 
was not a combatant.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

This case was previously remanded by the Board in April 2004.  
This case has been advanced on the Board's docket.


FINDINGS OF FACT

1.  The veteran does not have PTSD that is related to his 
military service.

2.  The veteran's kidney disease is not related to his 
military service.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2005).

2.  The veteran does not have a kidney disease that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has filed claims for service connection for PTSD, 
and for kidney disease diagnosed as IgA nephropathy with 
chronic renal failure.  

Of record is a September 2000 written statement from R.B., 
M.D., an associate professor of medicine at the Indiana 
University School of Medicine.  Dr. B. summarized the 
veteran's diagnosed IgA nephropathy and his account of 
experiencing foamy urine while serving in Thailand.  Noting 
that this disease is relatively infrequent in the United 
States, Dr. B. stated that, based on the veteran's history 
and the nature of his disease, he believed the possibility 
that the veteran contracted this illness while in Southeast 
Asia should be considered.  He concluded that an examination 
of the veteran's service medical records may serve to confirm 
this possibility.

Of record are VA treatment records, including examinations 
and treatment for what has been termed as a major depressive 
disorder.  A November 2001 assessment by a VA clinical nurse 
specialist diagnosed major depression with psychotic 
features, rule out PTSD.  A treatment note dated in December 
2001, authored by VA staff psychologist S.H., Ph.D., ruled 
out psychotic and substance abuse disorders; assessed that 
the veteran had mixed personality disorder with primarily 
schizotypal, avoidant and schizoid traits; and stated that 
the diagnosis of PTSD could not be ruled in or ruled out at 
the time.  A February 2002 treatment note by the clinical 
nurse specialist reiterated her previous diagnosis of major 
depression with psychotic features, identified stressors 
related to his illness and fears of failing health, and 
commented that the veteran reported that his health continued 
to fail, and that this made him think frequently about ending 
his life.  Another treatment note from August 2002 by the 
same clinical nurse specialist reported similar findings.  

In a separate treatment note from August 2002, psychologist 
S.H. noted the veteran's long-standing history of chronic 
psychiatric problems, and opined that such profiles are 
generally more consistent with a primarily axis II 
(personality disorders) diagnosis than with a primarily axis 
I (clinical disorders) diagnosis.  Dr. H. repeated his 
December 2001 assessment, ruling out psychotic and substance 
abuse disorders; assessed that the veteran had mixed 
personality disorder with primarily schizotypal, avoidant and 
schizoid traits; and stated again that the diagnosis of PTSD 
could not be ruled in or ruled out at the time.

In a written statement dated in October 2002, the veteran 
averred that he was involved in an incident in Vietnam while 
in transit to Thailand wherein, during disembarkation from an 
airplane he was fired upon by snipers.  He stated that he was 
"almost sure" that one of the ground crew was wounded.  He 
also averred that one night while serving in Thailand, after 
delivering his commanding officer to his quarters, he was 
stopped by Thai troops, and that he and the Thai troops were 
then fired upon by another group of Thai military.  He stated 
that he escaped the immediate threat on foot, rested for 
awhile, and then walked for hours before he found his way 
back.  The veteran also alleged stressors associated with 
training prior to deployment to Thailand.

At a November 2003 video conference hearing before the 
undersigned Veterans Law Judge, the veteran recounted his 
alleged stressful incident in Thailand, now averring that he 
returned to his quarters in his Jeep, rather than walking, as 
he had earlier claimed.  He also identified at least one 
individual who he said might have knowledge of an alleged 
stressor event in Thailand.  The Board remanded in order to 
afford the veteran the opportunity to identify any 
individuals who might be able to corroborate his claims of a 
stressful experiences during military service.  At the 
hearing the veteran also testified that he had been seen at a 
military aid station in Thailand for foaminess in his urine, 
which he avers was the initial indication of his current 
kidney disease.  Noting that the veteran's service medical 
records (SMRs) are silent regarding these claimed visits to a 
military aid station, the Board also remanded in order that 
the veteran might identify that aid station with some 
specificity so that the RO could try to obtain treatment 
records in support of his claim.  

On remand, the veteran was asked in correspondence dated in 
April 2004 to provide statements from anyone who experienced 
or witnessed the in-service stressful events identified by 
the veteran as triggering or causing his PTSD.  The veteran 
was also asked to provide, with as much specificity as 
possible, the military aid station he claims to have visited 
in 1968 seeking treatment for urinary abnormalities so that 
records of this treatment could be sought.  He was also asked 
to identify any health care providers who may possess 
additional records pertinent to his claims, as well as anyone 
who knew him in service and who know of any in-service 
disability.  A follow-up request for information was made in 
October 2004.  There is nothing of record to indicate that 
the veteran ever responded to these requests for additional 
information.  

On remand, the veteran was afforded a VA PTSD examination, 
given in July 2005.  The examiner recounted the veteran's 
history as provided by him, and referenced several earlier 
treatment records, including tests administered in December 
2001.  The examiner's report concluded that the veteran had 
combat experience, though she acknowledged that he was not in 
an active war zone when the alleged incident occurred in 
Thailand.  The examiner stated that the veteran met the DSM-
IV stressor criteria based on his alleged incident in 
Thailand.  According to the examiner, the veteran down-played 
the effects of his childhood traumas, which included 
significant physical abuse and having witnessed domestic 
violence.  The veteran averred to the examiner that his 
problems didn't begin until after he got back from overseas.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was:  depression with history 
of psychotic features, post-traumatic stress disorder, 
history of alcohol dependence in early remission.  There was 
no diagnosis given in Axis II (personality disorders and 
mental retardation).  The Axis III (general medical 
conditions) diagnoses were:  end stage renal disease on 
hemodialysis, gout, hypertension, and GERD.  In Axis IV 
(psychosocial and environmental problems) the examiner noted 
chronic physical illness, financial strain, and isolation.  
The Axis V (global assessment of functioning (GAF) score) 
report was 50, which the examiner noted was appropriate in 
this veteran with intermittent suicidal ideation and serious 
impairment in social functioning.  

The veteran was also afforded a VA examination related to his 
kidney disease claim, given on the same day in July 2005 as 
the PTSD examination.  The examiner, referring to the 
veteran's case file, noted the formal diagnosis of IgA 
nephropathy in approximately 1991, which was confirmed by 
biopsy in 1992.  Additional history was related, including 
the veteran's recent start of dialysis.  The examiner also 
reviewed the veteran's SMRs, noting normal urinalyses in 1964 
and 1966.  This examiner also noted the report of a May 1967 
evaluation of a scrotal mass.  The presumptive diagnosis then 
was epididymitis, which was supported by urinalyses which 
revealed white cells, but the flocculation tests on those 
cells was negative, and there was no evidence of albuminuria.  
Urinalysis on the veteran's discharge examination was without 
evidence of albuminuria, although zero to one white blood 
cells per high power field were noted.  This examiner noted 
that these were consistent with epididymitis, and did not 
support the existence of a marked proteinuria disorder at 
that time.  

The examiner noted that the issues presented to him were the 
significance of the long interval from in-service symptoms 
and clearly diagnosed IgA nephropathy, and specifically 
whether the symptoms of foaminess of urine reported by the 
veteran to have occurred in service was possibly evidence of 
proteinuria.  The examiner noted that, generally, for there 
to be sufficient albumin in the urine to have a surfactant 
effect, this should have shown up as a positive albumin test 
in urinalyses done at the time, which was not the case.  The 
examiner also noted that this is not a categorical absolute, 
as variations over time, as well as details regarding 
sensitivity of testing done at the time, were unavailable.

The examiner opined that it seemed unlikely that it would 
take this many years from manifestly proteinuric state 
causing foaminess in the veteran's urine to ultimately 
present for diagnosis in 1991.  He concluded that, although 
he could not be categorical, he found it unlikely that the 
veteran's symptoms and presentation in the late 1960s were an 
early sign of IgA nephropathy.  He supported this opinion by 
noting that, for the veteran's reported foaminess of the 
urine to have been present without albumin being measured on 
the urine test at the time, argues strongly against this 
having been manifestly albuminuric at the time.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See, e.g., 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Further, it is 
not enough that an injury or disease occurred in service; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Certain chronic 
diseases, including cardiovascular-renal disease, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a).

A.  PTSD

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2005).  Where it is determined that the veteran was engaged 
in combat with the enemy and the claimed stressor is related 
to such combat, the veteran's lay testimony regarding the 
claimed stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).  However, where VA determines that the veteran 
did not engage in combat with the enemy, or that the veteran 
did engage in combat with the enemy but the claimed stressor 
is not related to such combat, the veteran's lay testimony, 
by itself, will not be enough to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
evidence that corroborates the veteran's account as to the 
occurrence of the claimed stressor.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f) (2005); Cohen v. Brown, 
10 Vet. App. 128 (1997).  

Evidence denoting participation in combat includes award of 
decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal, when awarded with a Combat 
"V" device.  The record does not show that the veteran was 
awarded any decoration indicative of combat.  There is no 
indication in the record other than the veteran's own 
allegations suggesting that the veteran experienced combat.  
The veteran's claimed stressors must therefore be 
independently verified.  38 C.F.R. § 3.304(f).

The Board notes that, until the examination ordered by the 
Board on remand, the veteran had not been diagnosed with 
PTSD.  The Board notes that the VA examiner diagnosed PTSD, 
but that diagnosis was based on a presumption on the part of 
the examiner that the veteran was a combatant.  It is evident 
from the record that this examiner's diagnosis of PTSD relied 
on the veteran's own account of stressors, without 
corroborating evidence.  As noted above, under these 
circumstances, the veteran's lay testimony, by itself, is not 
enough to establish the occurrence of the alleged stressor in 
determining whether the veteran can be service connected for 
PTSD.  Without a showing of combat involvement, the record 
must contain evidence that corroborates the veteran's account 
as to the occurrence of the claimed stressors.  Because the 
veteran has not responded to requests for information related 
to his averred stressors, VA has not been able to further 
investigate them.

Because there is no credible supporting evidence that a 
claimed in-service stressor occurred, the July 2005 diagnosis 
cannot be said to represent a valid diagnosis of PTSD as 
required by regulation.  In sum, the preponderance of the 
evidence is against the claim.  Without a confirmed diagnosis 
of PTSD based on credible supporting evidence that the 
veteran's claimed in-service stressor(s) occurred, the 
analysis ends, and service connection must be denied.

The veteran asserts as a lay person that he in fact 
experiences PTSD.  However, there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2005).  The veteran's accredited representative cites Sheets 
v. Derwinski, 2 Vet. App. 512 (1992) in arguing that, in the 
absence of official records, the veteran's lay evidence 
should establish service connection.  Sheets, however, is 
inapt here.  Mr. Sheets was a combatant, and this veteran is 
not.  The different criteria for the two is explained above.

B.  Kidney disease

The veteran avers that his current kidney disease, IgA 
nephropathy, originated while he was based in Thailand in the 
1960s, and avers that he had been seen at a military aid 
station in Thailand for foaminess in his urine, which he 
contends is evidence of the onset of IgA nephropathy.

Referring to the criteria for establishing service 
connection, the Board finds that the evidence of record 
establishes that the veteran has a current disability in his 
IgA nephropathy.  However, there is no medical evidence of 
in-service incurrence or aggravation of an injury or disease.  
As noted, there is no evidence in the veteran's SMRs relating 
to visits to a military aid station while serving in 
Thailand, and, because he has not responded to requests for 
information, VA has been unable to search for such evidence.  
There is also no medical evidence of a nexus between the 
current disability and any in-service disease or injury.  The 
July 2005 examiner concluded that, even assuming foaminess in 
his urine in 1967, it is unlikely that the veteran's symptoms 
and presentation in the late 1960s were an early sign of IgA 
nephropathy.  The Board also notes that the veteran's IgA 
nephropathy was not diagnosed until more than 20 years after 
leaving service.  Service connection on a presumptive basis 
thus is not warranted.

The Board has considered the September 2000 statement from 
Dr. R.B.  However, that statement merely suggests that there 
is a possibility that, based on the veteran's history, that 
the veteran's IgA nephropathy was contracted while he served 
in Southeast Asia.  It is not medical evidence of a nexus 
between military service and the veteran's kidney disease 
because Dr. B. did not espouse an opinion that the veteran's 
IgA nephropathy was, in fact, etiologically connected to his 
military service, he merely suggested a possibility existed.  
In fact, Dr. B. concluded that examination of the veteran's 
SMRs would need to be conducted to confirm the possibility.  
The Board has done that in the foregoing analysis.  Even if 
Dr. B. had opined that the veteran's IgA nephropathy was a 
result of his military service in Thailand, since Dr. B. 
relied on the veteran's personal account, rather than any 
documented medical evidence, such an opinion would not be 
medical nexus evidence of such significance as to outweigh 
the VA medical opinion.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993) (doctor's opinions based on history furnished by 
appellant and unsupported by clinical evidence were merely 
conclusions unsupported by any objective medical evidence).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The veteran's current kidney 
disease is not traceable to disease or injury incurred in or 
aggravated during active military service.  

The veteran asserts as a lay person that his IgA nephropathy 
is related to his military service.  However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his kidney disease.  Espiritu, supra; 38 C.F.R. 
§ 3.159(a)(1).

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2002, and in follow-up notifications dated in August 2003, 
and April and October 2004.  (Although the notice required by 
the VCAA may not have been provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for PTSD and 
kidney disease, what evidence and/or information was already 
in the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran provide any evidence or 
information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of the 
RO's reviews, and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured 
examinations in order to advance these claims.  As noted, the 
veteran was asked to provide specific information that could 
lead to additional evidence in support of both of these 
claims, but the veteran failed to respond.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (duty to assist is not 
a one-way street; a veteran cannot passively wait for help 
where he may or should have information essential in 
obtaining evidence).  VA has no duty to inform or assist that 
was unmet.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied. 

Entitlement to service connection for kidney disease is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


